Title: To Alexander Hamilton from Thomas Smith, 28 March 1792
From: Smith, Thomas
To: Hamilton, Alexander



Sir,
Loan Office [Philadelphia] Penna. March 28th 1792.

The amount of Stock on the books of this office subject to Interest for the Quarter ending the 31st March 1792 is as follows Viz.


Amot. of 6 ⅌ Ct. Funded Stock
4201.79



Interest from the 1st Octr. 1791.

126. 5


Amot. of Ditto
1203686.55



Interest on Do. from Jany. 1. 1792

18055.29


Amot. of 3 ⅌ Ct. Stock
361.55



Interest on Do. from Octr. 1. 1791

5.42


Amot. of Do
582,824.25



Intt on do from Jany 1. 1792

4371.18


Amot. of 6 ⅌ Ct Stock assumed Debt
299.404.95



Intt. from Jany. 1. 1792.

4491. 7


Amot of 3 ⅌ Ct.   Do   Do
239,737.22



Int. from Jany. 1. 1792.

 1798. 2



Total Dollars
28.847. 3


exclusive of the Interest to the State of Pennsa. which amounts as ⅌ my Letter the 28th of Febuary last to 13.982 Dollars 14 Cents.
From the importunate necessity of my Clerks, who have not received their Wages for two Quarters past I am under the necessity of praying your attention for the payment of their Salarys. I flatter myself that after a few months the greater part of their services may be dispensed with.
I have the honor to be with the greatest respect   Sir   your most obedt Hble servt
Thomas Smith Com Loans
Honble. Alexander HamiltonSecty Treay. United States
